Exhibit 10.1

Contract Amendment concerning “Master Supply Agreement” of June 18, 2008

between Evergreen Solar, Inc., having its principal place of business at 138
Bartlett Street, Marlboro, MA 01752-3016 USA (“Evergreen”), and Wagner & Co
Solartechnik GmbH, having its principal place of business at Zimmermannstrasse
12, 35091 Coelbe, Germany (“Purchaser”).

Evergreen and Purchaser concluded a Master Supply Agreement (“Agreement”) at
June 18, 2008. Pursuant to article 17 (i) of this Agreement amendments to this
Agreement must be in writing, signed by the duly authorized officers of the
parties.

Evergreen has changed its strategy. Evergreen’s new strategy is to focus on its
proprietary, low-cost silicon wafer technology. Therefore Evergreen and
Purchaser mutually agree on a contract amendment to the Agreement.

The following provisions shall supersede all conflicting provisions of the
Agreement.

The Annual Commitment Quantities (Schedule 1, Page 1 of the Agreement) shall be
reduced as follows:

1. Aggregate quantity for 2011 (from January 1, 2011 to December 31, 2011) in
2011 the Firm Quantity shall be 11.5 MWp instead of 35 MWp.

2. Aggregate quantity for 2012 (from January 1, 2012 to December 31, 2012) In
2012 the Firm Quantity shall be 0 MWp instead of 50 MWp. The Purchaser plans to
buy a quantity of 25 MWp in 2012. This forecast is not binding for the Purchaser
or Evergreen.

 

Evergreen Solar, Inc.     Wagner & Co. Solartechnik GmbH By:  

/s/ Donald W. Reilly

    By:  

/s/ Christof Biba

 

/s/ Andreas Knoch

Name:  

Donald W. Reilly

    Name:  

Christof Biba

 

Andreas Knoch

Title:  

Chief Financial Officer

    Title:  

Managing Director

 

CEO

Date:  

May 26, 2011

    Date:  

30.5.2011

 

 